
	

114 S899 IS: Afterschool and Workforce Readiness Act
U.S. Senate
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 899
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2015
			Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and
			 Secondary Education Act of 1965 in order to focus on career readiness, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Afterschool and Workforce Readiness Act.
		IPreparing, training, and recruiting high-quality teachers and principals
 101.DefinitionsSection 2102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602) is amended by adding at the end the following:
				
 (7)Workforce critical subjectThe term workforce critical subject means an academic or career and technical education subject, such as— (A)any subject found in the science, technology, engineering, and mathematics fields; or
 (B)any other subject that has been identified by the State educational agency, in consultation with the State workforce development board established under section 101 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111), as being critical to the State's current and emerging workforce needs..
 102.State applicationsSection 2112(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6612(b)) is amended—
 (1)by redesignating paragraphs (6) through (12), as paragraphs (7) through (13), respectively; and (2)by inserting after paragraph (5) the following:
					
 (6)A description of all subjects identified by the State as workforce critical subjects..  II21st century community learning centers 201.PurposesSection 4201(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171(a)(2)) is amended by striking and character education and all that follows through the period at the end and inserting the following: mathematics, science, and career and technical programs, and, for secondary school students, internships, apprenticeships, and other ties to an in-demand industry sector or occupation (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102))..
 202.ApplicationSection 4203(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7173(a)) is amended—
 (1)in paragraph (4)— (A)by striking help participating and inserting the following:
						
 help—(A)participating;  (B)by inserting and after the semicolon at the end; and
 (C)by adding at the end the following:  (B)secondary school students achieve career competencies, complete internships or apprenticeships, or participate in work-based learning opportunities;; and
 (2)in paragraph (11), by inserting local boards (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), after parents, students,.
 203.Local competitive grant programSection 4204(b)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174(b)(2)) is amended—
 (1)in subparagraph (B), by inserting and college and career readiness before the semicolon at the end; (2)in subparagraph (H), by inserting local board (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), business entities, after community-based organization,; and
 (3)in subparagraph (J), by inserting college and career readiness, after achievement,. 204.Local activitiesSection 4205(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175(a)) is amended—
 (1)in paragraph (11), by striking and after the semicolon; (2)in paragraph (12), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (13)programs that partner with in-demand fields of the local workforce or build career competencies and career readiness..